Citation Nr: 1759153	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-11 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for left foot frostbite.

3.  Entitlement to service connection for bilateral wrist burns.

4.  Entitlement to service connection for an acquired psychiatric disability, to include adjustment disorder and posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a right hip disability, including as due to a service-connected right knee disability.

6.  Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from November 1984 to March 1985 in the U.S. Army National Guard (ANG), a period of active service from November 2001 to May 2006 in the ANG, and additional unverified ANG service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied, in pertinent part, the Veteran's claim of service connection for an acquired psychiatric disability, to include adjustment disorder and PTSD (which was characterized as mental condition).  The Veteran disagreed with this decision in September 2013.  He perfected a timely appeal in February 2014.

This matter next is on appeal from a January 2014 rating decision in which the RO denied, in pertinent part, the Veteran's claims of service connection for a right hip disability, including as due to a service-connected right knee disability, a right ankle disability, left foot frostbite (which was characterized as frostbite left foot (toes)), and for bilateral wrist burns (which was characterized as burns to both wrists).  The Veteran disagreed with this decision in February 2014.  He perfected a timely appeal in December 2014.

This matter finally is on appeal from a May 2014 rating decision in which the RO denied the Veteran's claim of entitlement to a compensable disability rating for bilateral hearing loss.  The Veteran disagreed with this decision in June 2014.  He perfected a timely appeal in December 2014.  A videoconference Board hearing was held in April 2017 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, to include the Veteran's hearing testimony, the Board finds that the issues on appeal should be characterized as stated on the title page.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for an acquired psychiatric disability, to include adjustment disorder and PTSD, entitlement to service connection for a right hip disability, including as due to a service-connected right knee disability, and entitlement to a compensable disability rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The record evidence shows that the Veteran does not experience any current disability due to his claimed right ankle disability, left foot frostbite, or bilateral wrist burns which could be attributed to active service or any incident of service.



CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or aggravated by active service.  38 U.S.C. §§ 101(21), 101(22), 101(27), 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017). 

2.  Left foot frostbite was not incurred in or aggravated by active service.  38 U.S.C. §§ 101(21), 101(22), 101(27), 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  Bilateral wrist burns were not incurred in or aggravated by active service.  38 U.S.C. §§ 101(21), 101(22), 101(27), 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that he incurred a right ankle disability, left foot frostbite, and bilateral wrist burns during active service.  He specifically contends that he injured his right ankle on active service jumping off of an Army 21/2 ton truck.  He also specifically contends that he experienced left foot frostbite after getting his foot wet in a river during a training exercise on active service.  He further contends that he burned both of his wrists as a result of an in-service chemical exposure while repairing Army vehicles.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for a right ankle disability, left foot frostbite, and for bilateral wrist burns.  Despite the Veteran's assertions to the contrary, the record evidence does not show that he currently experiences any disability due to his claimed right ankle disability, left foot frostbite, or bilateral wrist burns which could be attributed to active service or any incident of service.  A review of the Veteran's available service treatment records shows that, although he complained of and was treated for multiple bilateral knee injuries while on active service, he neither complained of nor sought treatment for a right ankle disability, left foot frostbite, or bilateral wrist burns at any time during service.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting the Veteran's service connection claims for a right ankle disability, left foot frostbite, or for bilateral wrist burns.  It shows instead that the Veteran does not experience any current disability due to any of these claimed disabilities which could be attributed to active service or any incident of service.  The Veteran testified before the Board in April 2017 that he treated his bilateral wrist burns with Derma Cream and this generally resolved the disability that he allegedly experienced due to his reported in-service bilateral wrist burns.  See  Board hearing transcript dated April 19, 2017, at pp. 8-9, 28-30.  He also testified that he had not been diagnosed as having a condition related to his alleged in-service left foot frostbite.  Id., at pp. 30-31.  The Veteran's own testimony persuasively suggests that he does not experience any current disability due to either his claimed left foot frostbite or bilateral wrist burns which could be attributed to active service or any incident of service.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a right ankle disability, left foot frostbite, or bilateral wrist burns at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the evidence shows that the Veteran does not experience any disability due to his claimed right ankle disability, left foot frostbite, or bilateral wrist burns which could be attributed to active service or any incident of service.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to service connection for any of these claimed disabilities.  In summary, the Board finds that service connection for a right ankle disability, left foot frostbite, and bilateral wrist burns is not warranted.


ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for left foot frostbite is denied.

Entitlement to service connection for bilateral wrist burns is denied.


REMAND

The Veteran also contends that he incurred an acquired psychiatric disability (which he characterizes as PTSD) and a right hip disability during active service.  He alternatively contends that his service-connected right knee disability caused or aggravated (permanently worsened) his right hip disability.  He finally contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claims for an acquired psychiatric disability, to include adjustment disorder and PTSD, and for a right hip disability, including as due to a service-connected right knee disability, a review of the record evidence shows that he has been diagnosed as having adjustment disorder, PTSD, and mild right hip arthritis.  Service connection currently is in effect for a right knee disability as well.  The Board observes that VA's duty to assist includes providing an examination where necessary.  To date, the Veteran has not been scheduled for appropriate examinations to determine the nature and etiology of his acquired psychiatric disability and right hip disability.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of his acquired psychiatric disability and right hip disability.

With respect to the Veteran's increased rating claim for bilateral hearing loss, he essentially testified at his April 2017 Board hearing that his service-connected bilateral hearing loss had worsened since his most recent examination.  A review of the record evidence shows that the Veteran's most recent VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) occurred in June 2013.  The Court has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); but see Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (finding "mere passage of time" does not render old examination inadequate).  Given the Veteran's contentions, and given the length of time which has elapsed since his most recent VA examination in June 2013, the Board finds that, on remand, he should be scheduled for an updated VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA and private treatment records which have not been obtained already.

2.  Schedule the Veteran for examination to determine the nature and etiology of any acquired psychiatric disability.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability, to include adjustment disorder or PTSD, if diagnosed, is related to active service or any incident of service.  The examiner should provide a separate etiology opinion for each acquired psychiatric disability currently experienced by the Veteran.  If possible, the examiner should differentiate between the symptomatology attributable to adjustment disorder and PTSD, if diagnosed.  A rationale also should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.
	
3.  Schedule the Veteran for examination to determine the nature and etiology of any right hip disability.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a right hip disability, if diagnosed, is related to active service or any incident of service.  The examiner also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a service-connected right knee disability caused or aggravated (permanently worsened) a right hip disability, if diagnosed.  A rationale also should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

4.  Schedule the Veteran for examination to determine the current nature and severity of his service-connected bilateral hearing loss.

5.  Readjudicate the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


